 

 

 

EXHIBIT 10.13

 

FIRST CLOVER LEAF BANK AMENDED AND RESTATED

DIRECTOR DEFERRED FEE PLAN

 

 

 

 



 

 

 

Exhibit 10.13

 

FIRST CLOVER LEAF BANK

AMENDED AND RESTATED

DIRECTOR DEFERRED FEE PLAN

 

THIS AMENDED AND RESTATED DIRECTOR DEFERRED FEE PLAN (the "Plan") is adopted as
of January 1, 2007, by the Board of Directors (the "Board" or "Board of
Directors") of First Clover Leaf Bank, a federally chartered savings association
(the "Bank"), to provide members of the Bank's Board of Directors or their
beneficiaries with retirement income benefits

 

WHEREAS, the Bank established the Plan of nonqualified deferred compensation on
January 1, 2007 in order to provide eligible Directors with an additional source
of retirement income; and

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code"), requires that certain types of deferred compensation arrangements
comply with its terms or subject the recipient of such compensation to current
taxes and penalties; and

 

WHEREAS, the Plan was originally drafted in manner intended to comply with Code
Section 409A; and

 

WHEREAS, the Final Regulations under Code Section 409A that were published in
April 2007 provide additional rules and clarification for complying with Code
Section 409A; and

 

WHEREAS, the Bank desires to amend and restate the Plan, effective January 1,
2007, in order to conform with the requirements set forth in the Final
Regulations under Code Section 409A, and for certain other purposes.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the Bank and the Directors agree as follows:

 

ARTICLE I

PURPOSE

 

The purpose of this Plan is to provide current tax planning opportunities as
well as supplemental funds for retirement or death for eligible Directors of the
Bank. The Plan is effective January 1, 2007. The Plan is not intended to be a
tax-qualified retirement plan under Code Section 401(a). The Plan is intended to
comply with Code Section 409A and the Final Regulations any other guidance
issued under Code Section 409A. Any terms of the Plan that conflict with Code
Section 409A shall be null and void as of the effective date of the Plan.

 

 

 

 

ARTICLE II

DEFINITIONS

 

For the purposes of the Plan, the following terms have the meanings indicated,
unless the context clearly indicates otherwise:



 

2.1          Account. "Account" means the Account as maintained by the Bank in
accordance with Article IV with respect to any deferral of Compensation pursuant
to the Plan. A Director's Account shall be utilized solely as a device for the
determination and measurement of the amounts to be paid to the Director pursuant
to the Plan. A Director's Account shall not constitute or be treated as a trust
fund of any kind.

 

2.2          Bank. "Bank" means First Clover Leaf Bank.

 

2.3          Beneficiary. "Beneficiary" means the person or persons (and their
heirs) designated as Beneficiary by the Director on the Beneficiary Designation
form (Exhibit C hereto) to whom the deceased Director's benefits are payable. If
no Beneficiary is so designated, then the Director's spouse, if living, will be
deemed the Beneficiary. If the Director's spouse is not living, then the
children of the Director will be deemed the Beneficiaries and will take on a per
stirpes basis. If there are no living children, then the estate of the Director
will be deemed the Beneficiary.

 

2.4          Board. "Board" means the Board of Directors of the Bank.

 

2.5          Change in Control.

 

(a)          "Change in Control" shall mean (i) a change in the ownership of the
Bank, (ii) a change in the effective control of the Bank, or (iii) a change in
the ownership of a substantial portion of the assets of the Bank, as described
below. Notwithstanding anything herein to the contrary, the reorganization of
the Bank by way of a second step conversion shall not be deemed to be a Change
in Control.

 

(b)          A change in the ownership of a corporation occurs on the date that
any one person, or more than one person acting as a group (as defined in Final
Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such corporation. For these purposes, a change in ownership will not be
deemed to have occurred if no stock of the Bank is outstanding.

 

(c)          A change in the effective control of the Bank occurs on the date
that either (i) any one person, or more than one person acting as a group (as
defined in Final Treasury Regulations section 1.409A-3(i)(5)(v)(B)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank possessing
30% or more of the total voting power of the stock of such Bank, or (ii) a
majority of the members of the Bank's board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Bank's board of directors prior to the date of
the appointment or election, provided that this subsection "(ii)" is
inapplicable where a majority shareholder of the Bank is another corporation.

 

 

 

 

(d)          A change in a substantial portion of the Bank's assets occurs on
the date that any one person or more than one person acting as a group (as
defined in Final Treasury Regulations section 1.409A-3(i)(5)(vii)(C)) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Bank that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of (i) all of the assets of the Bank, or (ii) the value
of the assets being disposed of, either of which is determined without regard to
any liabilities associated with such assets. For all purposes hereunder, the
definition of Change in Control shall be construed to be consistent with the
requirements of Final Treasury Regulations section 1.409A-3(i)(5), except to the
extent that such proposed regulations are superseded by subsequent guidance.

 

2.6          Code. "Code" means the Internal Revenue Code of 1986, as amended.

 

2.7          Committee. "Committee" means the Committee appointed to administer
the Plan pursuant to Article VI.

 

2.8          Company. "Company" means First Clover Leaf Financial Corp.

 

2.9          Compensation. "Compensation" means Board fees for service as a
director with the Bank and/or the Company to which the Director becomes entitled
during the Deferral Period.

 

2.10        Deferral Agreement. "Deferral Agreement" means the agreement
(Exhibit A hereto) filed by a Director which acknowledges assent to the terms of
the Plan and in which the Director elects to defer the receipt of Compensation
during a Deferral Period. The Deferral Agreement must be filed with the
Committee prior to the beginning of the Deferral Period. A new Deferral
Agreement or Notice of Adjustment of Deferral may be submitted by the Director
for each Deferral Commitment. If the Director fails to submit a new Deferral
Agreement or Notice of Adjustment of Deferral prior to the beginning of a
Deferral Period, deferrals for such period shall be made in accordance with the
last submitted Deferral Agreement or Notice of Adjustment of Deferral.

 

2.11        Deferral Commitment. "Deferral Commitment" means an election to
defer Compensation made by a Director pursuant to Article III and for which a
separate Deferral Agreement has been submitted by the Director to the Committee.
Each Deferral Commitment during the Deferral Period shall be for a 12-month
period, provided, however that the first Deferral Commitment will be for the
number of months remaining in the Plan Year after the Deferral Commitment is
initially signed (unless the Deferral Commitment is signed in December of the
year before initial participation) and the final Deferral Commitment will be for
the lesser of (i) 12 months or (ii) the number of full months that the Director
is in the service of the Bank in the year of such Director's termination of
service. Notwithstanding anything herein to the contrary, no Deferral
Commitments will continue following termination of service.

 

2.12        Deferral Period. "Deferral Period" means the period of months over
which a Director has elected to defer a portion of his Compensation.

 

2.13        Director. "Director" means any employee-director or non-employee
director who has executed a Deferral Agreement in a form provided by the Bank.

 

 

 

 

2.14        Notice of Adjustment of Deferral. "Notice of Adjustment of Deferral"
means the notice (Exhibit B hereto) which the Director may submit for Deferral
Periods following the initial Deferral Period. The Notice of Adjustment of
Deferral shall set forth the Director's elections with respect to deferrals for
subsequent Deferral Periods.

 

2.15        Plan Year. "Plan Year" means the period from January 1 to December
31.

 

2.16        Separation from Service. "Separation from Service" shall mean the
Director's death, retirement or termination from service from the Board of the
Bank following the Director's resignation or a failure to be reappointed or
reelected to the Board. For these purposes, a Director shall not be deemed to
have a Separation from Service until the Director no longer serves on the Board
of the Bank, the Bank's holding company, or any member of a controlled group of
corporations with the Bank or holding company within the meaning of Final
Treasury Regulation §1.409A-1(a)(3). Whether a Director has had a Separation
from Service shall be determined in accordance with the requirements of Final
Treasury Regulation 1.409A-1(h).

 

2.17        Valuation Date. “Valuation Date” means the last day of each Plan
Year and such other dates as determined from time to time by the Committee.

 

ARTICLE III

PARTICIPATION AND DEFERRAL COMMITMENTS

 

3.1        Eligibility and Participation.

 

(a)  Eligibility.  Eligibility to participate in the Plan shall be limited to
Directors.

 

(b)  Participation.  A Director may elect to participate in the Plan with
respect to any Deferral Period by submitting, as to the initial Deferral Period,
a Deferral Agreement or, as to subsequent Deferral Periods, a Notice of
Adjustment of Deferral. A Deferral Agreement or Notice of Adjustment of Deferral
shall be submitted to the Committee by December 15 of the calendar year
immediately preceding the Deferral Period. If a previously eligible Director
fails to submit a Notice of Adjustment of Deferral for a Deferral Period, the
Committee shall treat the previously submitted Deferral Agreement or Notice of
Adjustment of Deferral as still in effect. The initial Deferral Agreement must
be submitted to the Committee no later than thirty (30) days after the Director
first becomes eligible to participate, and such Deferral Agreement shall be
effective only with regard to Compensation earned or payable following the
submission of the Deferral Agreement to the Committee.

 

3.2        Form of Deferral. Except as provided in Section 3.1(b) above, a
Director may elect in the Deferral Agreement to defer up to 100% of his
Compensation for the Deferral Period following the submission of the Director's
Deferral Agreement or Notice of Adjustment of Deferral.

 

3.3        Irrevocability of Deferral Commitment. A Deferral Commitment made
with respect to a Deferral Period shall be irrevocable for the entire Plan Year.

 

 

 

 

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS

 

4.1          Accounts. For recordkeeping purposes only, an Account shall be
maintained for each Director. Separate subaccounts shall be maintained to the
extent necessary to properly reflect the Director's separate year Deferral
Commitments.

 

4.2          Elective Deferred Compensation. The amount of Compensation that a
Director elects to defer shall be withheld from each payment of Compensation and
credited to the Director's Account as the nondeferred portion of the
Compensation becomes or would have become payable. Any withholding of taxes or
other amounts with respect to deferred Compensation which is required by
federal, state or local law shall be withheld from the Director's non-deferred
Compensation.

 

4.3          Determination of Accounts. During a Director's period of service,
each Director's Account as of each Valuation Date will consist of the balance of
the Director's Account as of the immediately preceding Valuation Date, increased
by Compensation deferred pursuant to a Deferral Commitment and earnings, and
decreased by distributions made since the prior Valuation Date, if any.

 

4.4          Crediting of Interest. During a Director's service on the Board,
the Committee will credit the Director's Account with interest at a rate per
annum equal to the rate on a one-year certificate of deposit, as offered by the
Bank on the January 2nd that falls within the applicable Deferral Period.

 

4.5          Vesting of Accounts. A Director shall be one hundred percent (100%)
vested at all times in the Compensation deferred under the Plan and earnings
thereon.

 

4.6          Statement of Accounts. The Committee shall submit to each Director,
within 60 days following the end of each Plan Year, a statement setting forth
the balance to the credit of the Account maintained for the Director as of the
immediately preceding December.

 

ARTICLE V

PLAN BENEFITS

 

5.1          Benefit Upon Separation from Service. Upon a Director's Separation
from Service for reasons other than death, the Director shall be entitled to a
distribution of his Account balance measured as of the most recent Valuation
Date. Distributions shall be made to the Director as a lump sum or in equal
monthly, quarterly or annual installments over a period not to exceed five (5)
years, as selected by the Director on the Form of Payment Election (Exhibit D
hereto). Notwithstanding the preceding provisions of this Section 5.1, to the
extent the Director is a "specified employee" (within the meaning of Final
Treasury Regulations §1.409A-1(i)), then to the extent necessary to avoid
penalties under Code Section 409A, distributions shall be made on the first
business day of the seventh month following the Director's Separation from
Service.

 

 

 

 

5.2          Death Benefit. Upon the death of a Director prior to Separation
from Service with the Bank, the Bank shall pay to the Director's Beneficiary a
lump sum payment of the Director's vested Account balance measured as of the
most recent Valuation Date. Such payment to the Beneficiary shall completely
discharge the Bank's obligations under the Plan with respect to such Director.
Upon the death of a Director after Separation from Service and before
commencement of distribution of his Account balance, or before distribution of
all amounts owed to such Director hereunder, the balance of such Director's
Account balance will be distributed to his Beneficiary in a lump sum settlement.

 

5.3          Commencement of Payments. Except as otherwise may be required
pursuant to Code Section 409A, payments under the Plan shall commence within
thirty (30) days of the event which triggers distribution.

 

5.4          Change of Time and Form of Distribution of Plan Benefits During
2008.

Notwithstanding anything in the Plan to the contrary, a Director who previously
filed a Form of Payment Election with the Bank, in accordance with Section 5.1,
may elect to change his or her form of payment to another permissible form of
payment (e.g., from a lump sum to installments, or vice versa) by filing with
the Bank a Transition Year Election Fottn, attached hereto as Exhibit E,
provided that such election is made by the later of December 31, 2008, or the
last day of the transition period under Code Section 409A.

 

ARTICLE VI

ADMINISTRATION

 

6.1          Committee; Duties. The Plan shall be administered by the Committee,
which shall be appointed by the Board. The Committee shall have the authority to
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in connection with the Plan.
A majority vote of the Committee members shall control any decision.

 

6.2          Agents. The Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Bank.

 

6.3          Binding Effect of Decisions. The decision or action of the
Committee in respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules of
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.

 

6.4          Indemnity of Committee. The Bank shall indemnify and hold harmless
the members of the Committee against any and all claims, loss, damage, expense
or liability arising from any action or failure to act with respect to the Plan,
except in the case of gross negligence or willful misconduct.

 

 

 

 

ARTICLE VII

CLAIMS PROCEDURE

 

7.1        Claim. Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee, which shall respond in writing within
thirty (30) days.

 

7.2        Denial of Claim. If the claim or request is denied, the written
notice of denial shall state:

 

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.

 

(b) A description of any additional material or information required and an
explanation of why it is necessary.

 

(c) An explanation of the Plan's claim review procedure.

 

7.3        Review of Claim. Any person whose claim or request is denied or who
has not received a response within thirty (30) days may request review by notice
given in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

 

7.4        Final Decision. The decision on review shall normally be made within
sixty (60) days. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be one hundred twenty (120) days. The decision shall be in writing and shall
state the reasons and the relevant Plan provisions.

 

7.5        Arbitration. If a claimant continues to dispute the benefit denial
based upon completed performance of the Plan and the Deferral Agreement or the
meaning and effect of the terms and conditions thereof, then the claimant may
submit the dispute to mediation, administered by the American Arbitration
Association ("AAA") (or a mediator selected by the parties) in accordance with
the AAA's Commercial Mediation Rules. If mediation is not successful in
resolving the dispute, it shall be settled by arbitration administered by the
AAA under its Commercial Arbitration Rules, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.

 

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

 

8.1        Amendment. The Board may at any time amend the Plan in whole or in
part, provided, however, that no amendment shall be effective to decrease or
restrict the amount accrued to the date of amendment in any Account maintained
under the Plan.

 

 

 

 

8.2        Termination of the Plan. The Board may completely terminate the Plan
by instructing the Committee not to accept any additional Deferral Commitment,
and by terminating all ongoing Deferral Commitments. Subject to the requirements
of Code Section 409A, in the event of complete termination of the Plan, the Plan
shall cease to operate and the Bank shall pay each Director his benefit as if
the Director had terminated service as of the effective date of the complete
termination. Such complete termination of the Plan may occur only under the
following circumstances and conditions:

 

(i)          The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in each Director's gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

 

(ii)          The Board may terminate the Plan within the 30 days preceding a
Change in Control (but not following a Change in Control), provided that the
Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Directors and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements.

 

(iii)          The Board may terminate the Plan provided that (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Bank or Company, (ii) all arrangements sponsored by the
Bank that would be aggregated with this Plan under Final Treasury Regulations
Section 1.409A-1(c) if the Participant covered by this Plan was also covered by
any of those other arrangements are also terminated; (iii) no payments other
than payments that would be payable under the terms of the arrangement if the
termination had not occurred are made within 12 months of the termination of the
arrangement; (iv) all payments are made within 24 months of the termination of
the arrangements; and (v) the Bank does not adopt a new arrangement that would
be aggregated with any terminated arrangement under Final Treasury Regulations
Section 1.409A-1(c) if the Participant participated in both arrangements, at any
time within three years following the date of termination of the arrangement.

 

ARTICLE IX

MISCELLANEOUS

 

9.1        Unfunded Plan.    The Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of management. The Plan is not intended to create an investment contract,
but to provide tax planning opportunities and retirement benefits to eligible
Directors who were selected to participate in the Plan.

 

9.2        Unsecured General Creditor.   Directors and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property

 

 

 

 

or assets of the Bank, nor shall they be beneficiaries of, or have any rights,
claims or interests in any life insurance policies, annuity contracts or the
proceeds therefrom owned or which may be acquired by the Bank. Such policies or
other assets of the Bank shall not be held under any trust for the benefit of
Directors, their Beneficiaries, heirs, successors or assigns, or held in any way
as collateral security for the fulfilling of the obligations of the Bank under
the Plan. Any and all of the Bank's assets and policies shall be, and remain,
the general, unpledged, unrestricted assets of the Bank. The Bank's obligation
under the Plan shall be that of an unfunded and unsecured promise of the Bank to
pay money in the future.

 

9.3          Trust Fund. The Bank shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Bank may establish one
or more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the Bank's
creditors. To the extent any benefits provided under the Plan are actually paid
from any such trust, the Bank shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of, and shall be paid by, the Bank.

 

9.4          Payment to Director, Legal Representative or Beneficiary. Any
payment to any Director or the legal representative, Beneficiary, or to any
guardian or committee appointed for such Director or Beneficiary in accordance
with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims hereunder against the Bank, which may require the
Director, legal representative, Beneficiary, guardian or committee, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as shall be determined by the Bank.

 

9.5          Nonassignability. Neither a Director nor any other person shall
have any right to commute, sell, assign, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and nontransferable. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Director or any
other person, nor be transferable by operation of law in the event of a
Director's or any other person's bankruptcy or insolvency.

 

9.6          Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.

 

9.7          Captions. The captions of the articles, sections and paragraphs of
the Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

9.8          Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Illinois.

 

 

 

 

9.9          Validity. In case any provision of the Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

 

9.10 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to any member of the Committee, the
Plan administrator, or the Secretary of the Bank. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification.

 

9.11 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Bank and its successors and assigns. The term "successors" as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Bank, and successors of any such corporation or
other business entity.

 

9.12 Compliance with Code Section 409A. The Plan is intended to be a
non-qualified deferred compensation plan described in Section 409A of the Code.
The Plan shall be operated, administered and construed to give effect to such
intent. To the extent that a provision of the Plan fails to comply with Code
Section 409A and a construction consistent with Code Section 409A is not
possible, such provision shall be void ab initio. In addition, the Plan shall be
subject to amendment, with or without advance notice to Directors and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of
participants and other interested parties, to the extent necessary to effect
such compliance.

 

9.13 Acceleration of Payments. Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department. Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in c9mpliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Director to the Bank; (viii) in satisfaction of
certain bona fide disputes between the Director and the Bank; or (viii) for any
other purpose set forth in the Treasury Regulations and subsequent guidance.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, and pursuant to resolution Of the Board of Directors of the
Bank, such corporation has caused this instrument to be executed by its duly
authorized officer effective as of the day and year first above written.

 

 

    FIRST CLOVER LEAF BANK                 December 23, 2008   By: /s/ Dennis
Terry Date     Dennis Terry, President and       Chief Executive Officer

 

 

 

 

Exhibit A

 

FIRST CLOVER LEAF BANK
AMENDED AND RESTATED
DIRECTOR DEFERRED FEE PLAN

 

DEFERRAL AGREEMENT

 

Name:  

 

Pursuant to the provisions of the Plan, I understand that I may make an
irrevocable election to defer the receipt of board fees due to me during
calendar year 200_. Accordingly, I hereby make an irrevocable election to
defer________  % or $___________  of the board fees due to me during calendar
year 200_. I understand that once elected, I may not change my election to defer
such board fees due to me during calendar year 200_. Such deferrals shall
commence on _________________200`, and shall renew annually unless changed at
least fifteen (15) days prior to January 1 of any year under the Plan, such
changes to be effective beginning that January 1. I understand and agree that my
deferral election applies only to compensation attributable to services I have
not yet performed.

 

I understand that my election to defer shall continue for subsequent years in
accordance with this Deferral Agreement until such time as I submit a Notice of
Adjustment of Deferral to the Plan administrator at least fifteen (15) days
prior to January 1 of any year under the Plan. Such adjustment will only take
effect January 1 of the calendar year following the year in which it is
executed. A Notice of Adjustment of Deferral can be used to adjust the amount of
board fees to be deferred or to discontinue deferrals altogether.

 

This Deferral Agreement shall become effective upon execution below by both the
Director and a duly authorized officer of the Bank.

 

 

      Date   Director

 

 

 

 

Exhibit B

 

FIRST CLOVER LEAF BANK
AMENDED AND RESTATED
DIRECTOR DEFERRED FEE PLAN

 

NOTICE OF ADJUSTMENT OF DEFERRAL

 

Name:  

 

I hereby give notice of my election to adjust the amount of my compensation
deferral in accordance with my First Clover Leaf Bank Amended and Restated
Director Deferred Fee Plan Deferral Agreement (or Notice of Adjustment of
Deferral), dated the_____ day of___________ , 20_. This notice is submitted
fifteen (15) days prior to January 1st, and shall become effective January 1st,
as specified below.

 



Adjust deferral as of: January 1st, 20_

 

New Deferral Amount:

 

C1Defer all of my Director's Fees:

 

CIPercentage: _______ % from each fee or payment

 

CINo deferral

 

 

      Date   Director

 

 

 

 

Exhibit C

FIRST CLOVER LEAF BANK

AMENDED AND RESTATED

DIRECTOR DEFERRED FEE PLAN

 

BENEFICIARY DESIGNATION

 

Name:  

 

I hereby designate the following Beneficiary(ies) to receive any death benefits
under my Director's Deferred Compensation Agreement:

 

PRIMARY BENEFICIARY:

 

Name:      % of Benefit:             Name:      % of Benefit:             Name:
    % of Benefit:            

Check here if you want the offspring of any Primary Beneficiary who dies to
receive the share that otherwise would have been paid to that Primary
Beneficiary: ____________

 

SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the
Participant):

 

Name:      % of Benefit:             Name:      % of Benefit:             Name:
    % of Benefit:            

Check here if you want the offspring of any Secondary Beneficiary who dies to
receive the share that otherwise would have been paid to that Secondary
Beneficiary: ____________

 

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.

 

 

      Date   Director

 

 

 

 

Exhibit D

 

FIRST CLOVER LEAF BANK
AMENDED AND RESTATED
DIRECTOR DEFERRED FEE PLAN

 

DISTRIBUTION ELECTION FORM

 

Name:  

 

In the event I am entitled to benefits under the First Clover Leaf Bank Amended
and Restated Director Deferred Fee Plan ("Plan") I hereby elect the following:

 

¨Lump Sum

 

¨Installments over a period of           years (not greater than 5)

 

I elect to receive my payments in the following frequency (check one):

 

¨Payable in equal monthly installments

 

¨Payable in equal quarterly installments

 

¨Payable in equal annual installments

 

I acknowledge that I have received a copy of the Plan, and I understand that all
of the benefits to which I, or my beneficiary(ies) may be entitled are subject
to the terms and conditions of the First Clover Leaf Bank Amended and Restated
Director Deferred Fee Plan, including that such benefits are general assets of
the Bank and are subject to the claims of general creditors and that the Bank
has no liability with respect to investments of such amounts except that arising
out of its own gross negligence or willful misconduct. I understand that any and
all elections I make herein are irrevocable.

 

 

      Date   Director

 

 

 

 

 



Exhibit E

FIRST CLOVER LEAF BANK
AMENDED AND RESTATED
DIRECTOR DEFERRED FEE PLAN
TRANSITION YEAR ELECTION FORM

Instructions: If you are a participant in the First Clover Leaf Bank Amended and
Restated Director Deferred Fee Plan (the "Plan'), and you previously filed a
distribution election form with First Clover Leaf Bank (the "Bank") in which you
elected the form of benefit (e.g., lump sum, monthly installments) you will
receive under the Plan, you have a limited period of time to use this Transition
Year Election Form to elect to change your previous distribution options. For
example, if you previously elected to receive your Plan benefits in monthly
installments upon your Separation from Service with the Bank, you may use this
Transition Year Election Form to change your form of benefit to a lump sum
distribution.

Due to IRS rules, individuals who participate in the Plan must complete this
form no later than December 31, 2008 or, if later, the last day of the
transition period under Code Section 409A. If you make a transition year
election in 2008, you may not use this form to change the time and form of your
deferred compensation with respect to payments that are scheduled to be made to
you in 2008, or otherwise cause payments to be made to you in 2008.

Note: If you do not wish to change the time and form of payment of benefits from
previously filed Form of Payment Election, then you do not need to complete this
Transition Year Election Form.

 

Name:  

In the event I am entitled to benefits under the First Clover Leaf Bank Amended
and Restated Director Deferred Fee Plan ("Plan") I hereby elect the following:

 

¨Lump Sum

 

¨Installments over a period of           years (not greater than 5)

 

I elect to receive my payments in the following frequency (check one):

 

¨Payable in equal monthly installments

 

¨Payable in equal quarterly installments

 

¨Payable in equal annual installments

I acknowledge that I have received a copy of the Plan, and I understand that all
of the benefits to which I, or my beneficiary(ies) may be entitled are subject
to the terms and conditions of the First Clover Leaf Bank Amended and Restated
Director Deferred Fee Plan, including that such benefits are general assets of
the Bank and are subject to the claims of general creditors and that the Bank
has no liability with respect to investments of such amounts except that arising
out of its own gross negligence or willful misconduct. I understand that any and
all elections I make herein are irrevocable.

      Date   Director

 

 



 

 